Citation Nr: 1124278	
Decision Date: 06/27/11    Archive Date: 07/06/11

DOCKET NO.  09-30 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 20 percent for hepatitis C. 


REPRESENTATION

Appellant represented by:	Michael J. Celeste, Jr., Esquire


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1956 to August 1959.  

This case comes before the Board of Veterans' Appeals (Board) from an August 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that while the Veteran requested a Board hearing in his August 2009 Substantive Appeal, correspondence received in September 2009 from the Veteran's attorney-representative withdrew this hearing request.  Accordingly, the appellant's hearing request is considered withdrawn. See 38 C.F.R. § 20.704(e) (2010).

The issue of entitlement to an earlier effective date for a compensable rating for hepatitis C has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). See April 2008 Notice of Disagreement. Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required. 


REMAND

The Veteran contends that his hepatitis C disability is more severe than that which is represented by the currently assigned 20 percent rating.  In particular, he endorses shortness of breath, night sweats, depression, arthralgia, and weakness.  He believes that he is entitled to a 40 percent rating, at the very least.  See April 2008 Notice of Disagreement; see also August 2008 VA Form 9.   

Private medical treatment records from June 2007 do, in fact, show that the Veteran suffers from severe depression, joint/muscle pain, shortness of breath, anemia and severe fatigue as a result of his hepatitis treatment, Interferon.  Symptoms were noted as progressive and worsening.  See Treatment Record from Dr. Bonomo, June 2007.  The Veteran was last afforded a VA examination in connection with his hepatitis C in May 2007.  The aforementioned evidence, including the Veteran's own statements, suggest an overall worsening of symptomatology.  Accordingly, the Board finds that an additional VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected hepatitis C.


Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent medical (private) facility, or physician.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2. The RO should schedule the Veteran for the appropriate VA examination in order to determine the current severity of the service-connected hepatitis C.  The claims file, copies of the criteria for this disability, and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  

The examiner must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination.  Any further indicated special studies should be conducted.  The examiner should:

(a) express an opinion as to whether there is minimal, moderate, or marked liver damage and the presence or absence of associated symptoms of gastrointestinal disturbance, fatigue, and mental depression or anxiety;

(b) note the frequency and duration, if any, of recurrent episodes, and if any of these episodes require rest therapy; and comment upon the presence or absence of weight loss, hepatomegaly, and malnutrition.

(c). note if the hepatitis C is productive of daily fatigue, malaise and anorexia with substantial weight loss (or other indication of malnutrition) and hepatomegaly; or incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain) having a total duration of at least six weeks, during the past twelve-month period, but not occurring constantly.

(d) note if the hepatitis C is productive of near constant debilitating symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain.

(e) any opinions expressed by the examiner as to the nature and extent of severity of the Veteran's disability must be accompanied by a complete rationale.

3. Following completion of all indicated development, the RO should readjudicate the Veteran's claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefit, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



